Digital Lifestyles Group Inc.
727 Brea Canyon Road #6
Walnut, CA 91789

This Agreement is entered into this the 4th day of January, 2007 by and between
Corion Industrial Corp, USA. and (“Supplier”) and Digital Lifestyles Group, Inc.
(“Representative”).

Supplier agrees that it will grant to Representative the non-exclusive right to
represent, in conjunction with Supplier, its Products (as defined herein) to
customers residing in or with a place of business in North and South America
(collectively, the “Territory”). For the purposes of this Agreement, Products
will mean all consumer electronics sold by Supplier.

Supplier agrees to give Representative a Commission (as defined herein) on sales
made in Representative’s Territory or to customers therein, whether the orders
for such sales are sent by Representative or taken at the Supplier’s place of
business (the “Commissioned Orders”).

Representative will receive a commission of 1% on all Net Sales for Commissioned
Orders accepted by Supplier (the “Commission”). “Net Sales” shall mean the gross
invoice price charged for the Products for Commissioned Orders shipped by
Supplier, not including any taxes or shipping charges and less any customary
discounts, charge-backs, returns or other allowances. Commission shall be
payable on all Commissioned Orders by Supplier and shall be payable to
Representative along with a commission statements and copies of shipping
invoices by the twenty-fifth (25th) of each month following the month in which
shipment of Commissioned Orders occurs.

Supplier shall supply Representative with samples of the Products at Supplier’s
sole expense. Representative shall return all samples of the Products to
Supplier promptly at the end of the selling period and all samples of the
Products not returned shall be paid for by Representative at the rate of eighty
percent (80%) of their wholesale price.

Additionally, Representative shall grant Supplier a non-exclusive license to use
the Representative’s mark, Digital Lifestyle, (the “Mark”) on Products sold
under this Agreement. Such right shall terminate upon the termination of this
Agreement. The Supplier shall pay Representative 0.25% on the Net Sales of
products sold under this Agreement in exchange for
the aforementioned licensing rights.

Representative shall actively and in a professional manner seek sales of
Supplier’s Products. Representative agrees that it will not seek any opportunity
to represent nor represent a product line that competes in any manner with
Products so long as this Agreement is in effect.

This Agreement shall commence on the date set forth above and shall continue for
two (2) years; provided, however, Supplier shall be entitled to terminate this
Agreement upon 30 days written notice if Representative breaches any provision
of this Agreement or if no orders are taken for 120 successive days during the
term of this Agreement. Additionally, this Agreement shall terminate in the
event the Representative and Supplier enter into a merger, acquisition or
similar arrangement with each other. Upon the expiration of the two year period,
the parties agree to discuss renewal options on terms similar to those herein.
Supplier shall continue to be obligated to pay any Commission for orders
received and accepted prior to termination.

SUPPLIER:

     
By:
Its:
  Date


REPRESENTATIVE:
 

 
   
By:
  Date

Its:

